DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the cancellation of claims 3 and 5.
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed February 10, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claims 1-2, 4, and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 1-2, 4, and 6 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Hayakawa (US 2015/0298178 A1) in view of Okamoto (JP 2015223150 A).
Regarding Claim 1:
Hayakawa discloses a beverage aseptic filling system (Paragraph [0034]) that has:
A beverage aseptic filling system (Paragraph [0034]) for both a carbonated beverage and non-carbonated beverage (Paragraph [0037]), the beverage aseptic filling system comprising:
a raw material liquid preparation unit (1, Figure 1) that prepares raw material liquid (Paragraph [0035]); 
a beverage sterilization unit (18, Figure 1) that is connected to the raw material liquid preparation unit (1, Figure 1) and sterilizes a beverage; 

a switching valve (10, Figure 1, the switching valve is the valve manifold), which is a valve manifold, that is provided between the beverage sterilization unit (18, Figure 1) and the beverage filling unit (2, Figure 1);
a first aseptic tank (19, Figure 1) for storing the beverage from the beverage sterilization unit (18, Figure 1) that is provided between the beverage sterilization unit (18, Figure 1) and the switching valve (10, Figure 1); 
a first filling line (Figure 1, the first filling line is the line connecting the switching valve and the filling unit) that is provided between the switching valve (10, Figure 1) and the beverage filling unit (2, Figure 1);
a second filling line (6, 8, and 9, Figure 1) that is connected to the switching valve (10, Figure 1) and has a carbonated beverage production unit (8, Figure 1) for injecting carbon dioxide gas into the beverage disposed therein (Paragraph [0054]).
	Hayakawa does not disclose:
		A second filling line has a beverage cooling unit for cooling the beverage; 
	wherein the switching valve supplies the beverage to either one of the first filling line and the second filling line selectively as controlled by a control signal from the control unit so as to switch a feeding direction between the first filling line and the second filling line, and 
	the second filling line is configured in a loop, and a beverage from the second filling line is sent to the first filling line via the switching valve. 
	Okamoto teaches a liquid treatment apparatus that has:
A filling line (Figure 1, the bolded line is the filling line) has a beverage cooling unit (CA and CB, Figure 1) for cooling the beverage (Paragraph [0030]) and a carbonated beverage 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa to include a filling line has a beverage cooling unit and a carbonated beverage production unit as taught by Okamoto with the motivation to cool the beverage below room temperature before dispensing it into a container. Hayakawa discloses a second filling line with a carbonated beverage production unit and Okamoto teaches a filling line that has a beverage cooling unit and a carbonated beverage production unit. Thus, it would be obvious to a person having ordinary skill in the art to include the beverage cooling unit of Okamoto in the second filling line of Hayakawa. 

The description of the carbonated beverage aseptic system for both sterilized and non-sterilized beverages, a raw material liquid preparation unit, a beverage sterilization unit, a beverage cooling unit, a carbonated beverage production unit, a beverage filling unit, a first aseptic tank, a first filling line, a second filling line, a switching valve, a control unit, and the second filling line is configured in a loop of claim 1, in context of the present application and all other limitations of claim 1, defines a configuration that is not anticipated or obvious over the prior art of record. 

Regarding Claim 7:
Hayakawa discloses:
A carbonated beverage aseptic filling system for both a sterilized carbonated beverage for which sterilization treatment is performed (Figure 3, the carbonated beverage goes through the sterilization treatment) and a non-sterilized carbonated beverage that does not require 
a raw material liquid preparation unit (1, Figure 1) that prepares a raw material liquid (Paragraph [0030]); 
a carbonated beverage production unit (8, Figure 1) for injecting carbon dioxide gas into the beverage (Paragraph [0054]);
a beverage sterilization unit (18, Figure 1) that is connected to the raw material liquid preparation unit (1, Figure 1) and sterilizes a beverage; 
a beverage filling unit (2, Figure 1) that is connected to the carbonated beverage production unit (8, Figure 1) via the valve manifold (10, Figure 1, the switch valve is the valve manifold) and fills a container (4, Figure 1) with the beverage (Paragraph [0030]) which is supplied from the carbonated beverage production unit (8, Figure 1) via the valve manifold (10, Figure 1), wherein 
the raw material liquid preparation unit (1, Figure 1) is connected to a first bypass filling line (Figure 1, the first bypass filling line is the arrow between the raw material liquid preparation unit (1, Figure 1) and the carbonated beverage production unit (8)) not via the beverage sterilization unit (18, Figure 1).
	Hayakawa does not disclose:
A beverage cooling unit that is connected to the beverage sterilization unit via the valve manifold and cools the beverage; 
a carbonated beverage production unit that is connected to the beverage cooling unit and injects carbon dioxide gas into 38 the beverage; and 
the raw material liquid preparation unit and the beverage cooling unit are connected by a first bypass filling line not via the beverage sterilization unit and the valve manifold.
Okamoto teaches:
 A beverage cooling unit (CA and CB, Figure 1) that is connected to the beverage sterilization unit (H, Figure 1, the heating device is the sterilization unit) and cools the beverage (Paragraph [0030]); 
a carbonated beverage production unit (CC, Figure 1) that is connected to the beverage cooling unit (CA and CB, Figure 1) and injects carbon dioxide gas into 38 the beverage (Paragraph [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa to include a beverage cooling unit that is connected to the beverage sterilization unit and cools the beverage and a carbonated beverage production unit that is connected to the beverage cooling unit and injects carbon dioxide gas into the beverage as taught by Okamoto with the motivation to cool the beverage to below room temperature before injecting carbon dioxide.  It also would have been obvious to a person having ordinary skill the art that the beverage cooling unit of Okamoto can be implemented in the first bypass filling line of Hayakawa in which it will be between the raw material liquid preparation unit and the carbonated beverage production unit of Hayakawa. 

The description of the carbonated beverage aseptic system for both sterilized and non-sterilized beverages, a raw material liquid preparation unit, a beverage sterilization unit, a beverage cooling unit, a carbonated beverage production unit, a beverage filling unit, a first bypass filling line and a valve manifold of claim 7, in context of the present application and all other limitations of claim 7, defines a configuration that is not anticipated or obvious over the prior art of record. 

Regarding Claim 11:
Hayakawa discloses:
A carbonated beverage aseptic filling system for both a sterilized carbonated beverage for which sterilization treatment is performed (Figure 3, the carbonated beverage goes through the sterilization treatment) and a non-sterilized carbonated beverage that does not require sterilization (Figure 2, the non-sterilized carbonated beverage that does not require sterilization), the carbonated beverage aseptic filling system comprising: 
a raw material liquid preparation unit (1, Figure 1) that prepares a raw material liquid (Paragraph [0030]); 
a beverage sterilization unit (18, Figure 1) that is connected to the raw material liquid preparation unit (1, Figure 1) and sterilizes a beverage;
a first aseptic tank (19, Figure 1) that is connected to the beverage sterilization unit (18, Figure 1) and stores the beverage; 
a carbonated beverage production unit (8, Figure 1) injects carbon dioxide gas into the beverage (Paragraph [0054]);
a beverage filling unit (2, Figure 1) that is connected to the carbonated beverage production unit (8, Figure 1) via the valve manifold (10, Figure 1, the switch valve is the valve manifold) and fills the container (4, Figure 1) with the beverage (Paragraph [0030]) which is supplied from the carbonated beverage production unit (8, Figure 1) via the valve manifold (10, Figure 1).
	Hayakawa does not disclose:
A beverage cooling unit that is connected to the first aseptic tank via a valve manifold and cools the beverage;

wherein, the raw material liquid preparation unit and the first aseptic tank are connected by a second bypass filling line not via the beverage sterilization unit. 
	Okamoto teaches: 
A beverage cooling unit (CA and CB, Figure 1) that is connected to the first tank (T, Figure 1) and cools the beverage (Paragraph [0030]);
a carbonated beverage production unit (CC, Figure 1) that is connected to the beverage cooling unit (CA and CB, Figure 1); and 
wherein, the raw material liquid preparation unit (Paragraph [0005]) and the first tank (T, Figure 1, the liquid portion T is the first tank) are connected by a second bypass filling line (Figure 1, the second bypass filling line is the line that has the valve V1 present).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa to include a beverage cooling unit connected to the first tank, a carbonated beverage production unit that is connected to the beverage cooling unit, and a second bypass filling line as taught by Okamoto with the motivation to have a liquid portion that can hold the beverage before going through the beverage cooling units. It would be obvious to a person having ordinary skill in the art though the teachings of Okamoto that the raw material liquid preparation unit of Hayakawa could be connected directly to the first aseptic filling tank of Hayakawa because Okamoto has the raw material liquid preparation unit connected to a tank. Thus, the beverage aseptic filling system of Hayakawa would have the beverage bypass the sterilization unit of Hayakawa and be implemented into the first aseptic tank of Hayakawa by the second bypass filling line. Also the beverage cooling unit of 

The description of the carbonated beverage aseptic system for both sterilized and non-sterilized beverages, a raw material liquid preparation unit, a beverage sterilization unit, a first aseptic tank, a beverage cooling unit, a carbonated beverage production unit, a second bypass filling line, a beverage filling unit, and the valve manifold of claim 11, in context of the present application and all other limitations of claim 11, defines a configuration that is not anticipated or obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiroya (US 2010/0037984 A1) teaches an aseptic filling system that has a beverage filling unit, a raw material liquid preparation unit, and a first filling line.
Wada (WO 2014098058 A1) teaches a beverage filling method that has a valve manifold, a sterilization unit, a beverage filling unit, and an aseptic tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753